Citation Nr: 0706592	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-37 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for a left kidney 
condition, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for a thyroid 
condition, including cyst, to include as due to exposure to 
Agent Orange.

5.  Entitlement to service connection for asthma, to include 
as due to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's pulmonary, cardiovascular, and endocrine 
systems were clinically evaluated as normal at his separation 
examination in April 1974, while a February 1974 urinalysis 
report contains negative findings for glucose and proteins.

2.  The evidence shows the veteran was an equipment storage 
specialist while on active duty but fails to indicate 
exposure to herbicidal agents.

3.  Competent, probative medical evidence does not relate the 
veteran's diagnosed disabilities of diabetes mellitus, 
hypertension, a left kidney condition, a thyroid condition to 
include cyst, or asthma to his military service or any 
incident therein.

4.  Competent, probative medical evidence does not reveal 
diabetes mellitus, hypertension, or a left kidney condition 
to a compensable degree within one year of his May 1974 
discharge.  

5.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006).

3.  A left kidney condition was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or 
aggravated by service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).

4.  A thyroid condition, including a cyst, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters issued in 
December 2002 and May 2006 that informed the veteran of the 
evidence required to substantiate service connection and of 
his and VA's respective duties for obtaining evidence.  The 
latter letter also requested he submit any evidence in his 
possession pertinent to his claim and informed him of 
potential rating and effective date criteria.  See also March 
2006 letter.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although additional notice was provided to 
the appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
his service medical records as well as post-service VA 
medical records.  Private medical records have also been 
associated with the claims file.  His service personnel 
records are of record and efforts were made to verify the 
veteran's contentions of herbicidal exposure.  Based on a 
lack of in-service symptoms and no competent medical evidence 
indicating there is an association between the claimed 
conditions and his military service, a VA examination and 
medical opinion has not been obtained.   See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the veteran's statements in support 
of his appeal as well as a transcript of testimony given at a 
hearing at the RO in February 2005.  The Board has carefully 
reviewed the veteran's statements/testimony and concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence has been obtained.

Applicable Law

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  
Certain diseases, including diabetes mellitus, calculi of the 
kidney, and hypertension, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Diabetes Mellitus and Agent Orange

In support of his service connection claim for diabetes 
mellitus, the veteran argues he was exposed to Agent Orange 
while on active duty.  A veteran is entitled to a presumption 
of service connection if he is diagnosed with certain 
enumerated diseases associated with exposure to certain 
herbicide agents, to include type II diabetes mellitus.  
38 C.F.R. § 3.309(e) (2006).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C.A. § 
1116(f) (West 2002).  

The veteran did not serve in the Republic of Vietnam while on 
active duty; he served overseas in Germany.  His personnel 
records show he was an equipment storage specialist and the 
veteran indicates he was exposed to Agent Orange from 
equipment that was being shipped from Vietnam via Germany.  
However, Department of Defense (DOD) research indicates the 
use of herbicidal agents such as Agent Orange was 
discontinued prior to the veteran entering active duty.  See 
July 2003 consultant response and December 2003 policy staff 
response.  The Board notes that while the veteran argues that 
he was told by VA medical professionals that he was exposed 
to Agent Orange, a review of the July 2002 Agent Orange 
registry examination report reflects the veteran reported the 
claimed exposure to the examiner and the examiner advised the 
veteran that he may apply for benefits for any condition he 
believed was the result of his military service.  The finding 
of herbicidal exposure is not a medical finding; instead it 
is an adjudicatory finding which, based on DOD records and 
the timing and location of the veteran's service, is not 
substantiated.  As such, service connection under this theory 
of entitlement is not warranted.
 
The veteran's service medical records show that in November 
1972 the veteran indicated that he had never been told that 
he had diabetes mellitus or sugar in his urine.  February 
1974 urinalysis was negative for glucose and his April 1974 
report of medical examination indicates his endocrine system 
was clinically evaluated as normal.  The first competent 
medical evidence of record referring to diabetes mellitus is 
a January 1996 private medical record although competent 
medical evidence refers to the veteran being diagnosed with 
diabetes mellitus in 1994 or 1995.  See e.g.  July 2002 VA 
examination report and November 2003 VA discharge summary.  
As the record is not indicative of diabetes mellitus to any 
degree within one year of his May 1974 discharge from active 
duty, service connection is not warranted on a presumptive 
basis.  Nor does competent medical evidence link the 
veteran's diagnosed diabetes mellitus to his military service 
and, as such, service connection is not warranted on a direct 
basis.  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his service connection claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006). 

Hypertension, Kidney Condition, Thyroid Condition, and Asthma

As indicated above, the weight of the evidence is against the 
veteran's diabetes mellitus claim.  The veteran has no 
service-connected disabilities.  See November 2006 rating 
decision.  As such, the veteran's arguments concerning 
secondary service connection for any of the remaining 
conditions under consideration fail and secondary service 
connection is not for application.

The February 2005 hearing transcript reflects the veteran 
testified that he was diagnosed with hypertension during 
basic training and he received treatment within a year and a 
half to two years of his discharge from service.  His current 
assertions are rebutted by his military records which show he 
denied he had ever been told he had high blood pressure in 
November 1972.  Additionally, his heart was clinically 
evaluated as normal and he had a systolic blood pressure of 
110, and diastolic blood pressure of 80, at his separation 
examination.  See April 1974 report of medical examination.  
His service medical records are also negative for treatment 
of a kidney condition, a thyroid condition, or for breathing 
difficulties.  Id.  A February 1974 urinalysis report was 
negative for proteins while a chest X-ray indicated no sign 
of abnormalities was noted.

The evidence of record first reveals a diagnosis of 
hypertension in 1998.  See January 1998 private medical 
record-active problems list.  Hypertension was not noted in 
earlier records on file.  Competent evidence of a thyroid 
condition and neck cyst (subsequently removed) is first noted 
in 1996 while a kidney condition is noted in 1997.  The 
record indicates the veteran was diagnosed with asthma in 
2002.  See November 2003 VA discharge summary.  As there is 
no competent evidence of hypertension or a kidney condition 
to any degree within one year of his May 1974 discharge from 
active duty, service connection is not warranted on a 
presumptive basis.  Competent medical evidence fails to link 
any of the claimed conditions to the veteran's military 
service and, as such, service connection is not warranted on 
a direct basis.  See 38 C.F.R. § 3.303(d) (2006).  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability, is 
denied.

Entitlement to service connection for a left kidney 
condition, to include as secondary to service-connected 
disability, is denied.

Entitlement to service connection for a thyroid condition, 
including cyst, to include as due to exposure to Agent 
Orange, is denied.

Entitlement to service connection for asthma, to include as 
due to exposure to Agent Orange, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


